      Case 8-19-72292-reg             Doc 115       Filed 04/30/19     Entered 04/30/19 11:26:26




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                     Case No.: 19-72292-reg
         PETLAND DISCOUNTS, INC.,                                    Chapter 7

                                             Debtor.
----------------------------------------------------------x

        ORDER AUTHORIZING TRUSTEE TO SELL BY PUBLIC AUCTION ALL
       INVENTORY AND CERTAIN FURNITURE, FIXTURES AND EQUIPMENT
             AT THE WAREHOUSE OF PETLAND DISCOUNTS, INC.,
              ON AN AS IS, WHERE IS BASIS AND FREE AND CLEAR
                OF ANY AND ALL LIENS AND ENCUMBRANCES

         UPON the application (the “Application”) of Allan B. Mendelsohn, the interim trustee

(the “Trustee”), by and through his counsel, Rosen & Kantrow, PLLC, seeking the entry of an

Order authorizing the Trustee to conduct an auction sale (the “Auction”) of all inventory (the

“Inventory”) and certain Furniture, Fixtures and Equipment (the “FF&E”) which Inventory and

FF&E constitutes the property of Petland Discounts, Inc., the debtor (the “Debtor”) which is

located at the Debtor’s warehouse located at 355 Crooked Hill Road, Brentwood, New York (the

“Warehouse”) on an “As Is Where Is” basis free and clear of any and all liens, claims and

encumbrances with said liens, claims and encumbrances, if any, to attach to the proceeds of the

sale (the “Proceeds”) to the same extent, validity and priority as they may have existed prior to

March 28, 2019 (the “Petition Date”); and the matter having come on for an expedited hearing

before the Court on April 29, 2019; and the Trustee having appeared by Fred S. Kantrow, one of

his attorneys; and the United States Trustee having appeared by Stan Y. Yang, Esq.; and there

being no opposition to the relief sought in the Application, or, said opposition having been

withdrawn or otherwise overruled; and after due deliberation, the Court having determined the

relief sought is appropriate and should be granted; it is hereby
     Case 8-19-72292-reg         Doc 115      Filed 04/30/19     Entered 04/30/19 11:26:26




        ORDERED that the Trustee be and hereby is authorized to conduct an Auction on May

16, 2019 at 11:00 a.m. prevailing Eastern Time which Auction shall be held at the Warehouse

located at 355 Crooked Hill Road, Brentwood, New York; and it is further

        ORDERED that any party which would like to inspect the Inventory and/or the FF&E

may do so prior to the Auction on May 16, 2019 between the hours of 8:00 a.m. and 11:00 a.m.

prevailing Eastern Time at the Warehouse; and it is further

        ORDERED that each successful bidder must provide the Trustee with twenty-five (25%)

percent of the successful bid amount (the “Initial Deposit”) by cash or cashier’s check made

payable to Maltz Auctions, Inc. and/or Allan B. Mendelsohn as Trustee, which Initial Deposit

shall be paid by the successful bidder when declared the successful bidder; and it is further

        ORDERED that the successful bidder must pay to the Trustee the unpaid balance by not

later than May 17, 2019 at 4:00 p.m. prevailing Eastern Time, by delivering to the Trustee or

Maltz Auctions, Inc., the balance due in certified funds (the “Payment Deadline”), with time

being of the essence as to the successful bidder; and it is further

        ORDERED that the successful bidder shall be solely responsible for removing and

transporting its purchase from the Warehouse by not later than May 23, 2019; and it is further

        ORDERED that the removal may take place during the following hours only and only

after the successful bidder has remitted the balance of the payment due and having contacted

Maltz Auctions Inc. in advance to make the necessary arrangements regarding removal: (1)

Friday, May 17, 2019 between the hours of 8:00 a.m. and 4:00 p.m.; (2) Monday, May 20, 2019,

between the hours of 8:00 a.m. and 4:00 p.m.; (3) Wednesday, May 22, 2019, between the hours

of 8:00 a.m. and 4:00 p.m.; and (4) Thursday, May 23, 2019, between the hours of 8:00 a.m. and

4:00 p.m.; and it is further
     Case 8-19-72292-reg            Doc 115   Filed 04/30/19      Entered 04/30/19 11:26:26




        ORDERED that the successful bidder is solely responsible for the costs associated with

removal; and it is further

        ORDERED in the event that the successful bidder fails to pay the balance due by May

17, 2019 at 4:00 p..m. which constitutes the Payment Deadline, the successful bidder’s Initial

Deposit shall be retained by the Trustee as liquidated damages (the “Liquidated Damages”) and

the Trustee shall be free to re-sell those items purchased; and it is further

        ORDERED that any and all successful bidders shall be responsible to pay a buyer’s

premium in the amount of ten (10) percent (the “Buyer’s Premium”) which Buyer’s Premium

shall be in addition to the successful amount bid; and it is further

        ORDERED that the Trustee shall serve a copy of this Order upon all parties entitled to

notice in connection with the chapter 7 bankruptcy case and those parties who have expressed an

interest in purchasing the Inventory and/or the FF&E; and it is further

        ORDERED that Maltz Auctions, Inc., shall cause the notice of this Auction to be placed

on its website; and it is further

        ORDERED that the Court shall retain jurisdiction over this matter to determine any

dispute that may arise hereunder.




                                                                 ____________________________
 Dated: Central Islip, New York                                       Robert E. Grossman
        April 30, 2019                                           United States Bankruptcy Judge
